DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: On page 10, lines 14-15, "to locate a proximal end of the catheter in a bladder of the patient" should likely be "to locate a distal end of the catheter in a bladder of the patient" in accordance with Fig. 4 of the drawings..  
Appropriate correction is required.
Claim Objections
Claims 4 and 35 are objected to because of the following informalities:  "bladder-wall" in each of the claims should be amended to "bladder wall" for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 14-18, 20, 22, 24, 29-32, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially parallel to, or tangential to” in lines 11-12 of claim 1 is a relative term which renders the claim indefinite. The terms “substantially parallel” and “substantially tangential” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is not clear if the word “substantially” applies only to the word parallel or if it also applies to tangential. It is also not clear how “substantially parallel” would differ from “tangential” or from “substantially tangential”, as any path that is not entirely parallel would be tangential.
Claim 2 recites the limitation "the bladder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “oxygen haemoglobin sensor” in line 2 of the claim. There is insufficient clarity in this limitation as oxygen haemoglobin sensor is not a known term of the art. It is not clear whether the oxygen haemoglobin sensor is a sensor that measures oxygen to obtain hemoglobin numbers, one that measures hemoglobin numbers to obtain oxygen numbers, one that measures both directly, or some other kind of sensor.
The term “substantially parallel to, or tangential to” in lines 2-3 of claim 5 is a relative term which renders the claim indefinite. The terms “substantially parallel” and “substantially tangential” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is not clear if the word “substantially” applies only to the word parallel or if it also applies to tangential. It is also not clear how “substantially parallel” would differ from “tangential” or from “substantially tangential”, as any path that is not entirely parallel would be tangential.
Claim 20 recites the limitation "the " in line .  There is insufficient antecedent basis for this limitation in the claim, as the previous mention of “a lower coefficient of 
The term “substantially parallel to, or tangential to” in lines 11-12 of claim 29 is a relative term which renders the claim indefinite. The terms “substantially parallel” and “substantially tangential” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is not clear if the word “substantially” applies only to the word parallel or if it also applies to tangential. It is also not clear how “substantially parallel” would differ from “tangential” or from “substantially tangential”, as any path that is not entirely parallel would be tangential.
Claim 31 recites the limitation “so as to locate a proximal end of the catheter in a bladder of the patient” in lines 2-3 of the claim. There is insufficient clarity in this limitation; it is not clear how the proximal end of the catheter would be inserted so as to be located in a bladder of the patient, nor is it clear how the catheter would function with this placement as the sensor port is located at the proximal end of the catheter. At present, the claim is interpreted as referring to locating a distal end of the catheter in a bladder of the patient, in accordance with the configuration depicted in Fig. 4 of the drawings.
Claim 34 recites the limitation "the bladder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6, 14-18, 20, 22, 24, 30-32, and 34-35 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1 and 29, which have been rejected as indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim fails to further limit the subject matter of claim 1, as the only change in the substance of the claim language, the addition of “as the sensor is moved along the sensor channel”, provides no further limitation when the other limitations of claim 1 describe the sensor channel as “guiding the sensor along at least a part of said path”, wherein the sensor channel includes a furrow to “allow the sensor to exit the enclosed lumen” such that it is inherent that the sensor is moved along the sensor channel.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 14, 18, 29-32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US Patent No. 5389217 A) in view of Arcand (US 20110029007 A1).
Regarding claim 1, Singer teaches An apparatus for sensing a property of a bladder wall (Figs. 1 and 3; Col. 2, lines 10-15), comprising: an elongate catheter (Figs. 1 and 3, elongated tube 1; Col. 2, lines 14-16—a catheter comprising an elongated hollow tube having channels therein); and an elongate 
However, Singer does not specifically note that the open portion at the distal end of the catheter includes a furrow. Arcand teaches a catheter for guiding a probe tip into a body cavity (Abstract) wherein the distal end of the catheter may include a groove proximal to an exit port through which a probe may exit from the catheter, where the groove assists the probe tip into the cavity (Paragraph 0070; Fig. 8C-8D, catheter 806, probe 808, exit portal 812, groove 850) and wherein the groove directs the exit of the probe from the catheter (Paragraph 0070—the groove is directed such that the probe exits laterally, Figs. 8C-8D). It would have been obvious to one having ordinary skill in the 
Regarding claim 2, Singer and Arcand teach the apparatus of claim 1. Singer additionally teaches wherein the property is indicative of a haemodynamic status of the bladder or bladder wall (Col. 1, lines 58, Col. 2, lines 10-14 and 49-50—it is thought that bladder perfusion behaves similarly to other organs in that blood flow is diverted from the bladder to more critical organs during shock…bladder pO¬2 responds more quickly to hemodynamic variations than urine pO2 as a noninvasive indicator of poor organ perfusion to provide an early warning of multiple organ failure…the device and method provided allow for determination and monitoring of bladder epithelial oxygen).
Regarding claim 4, Singer and Arcand teach the apparatus of claim 1. Singer additionally teaches the apparatus of claim 1, wherein the sensor is an oxygen sensor, and wherein the apparatus is for sensing bladder-wall oxygen (Col. 2, lines 10-60—the sensor has an oxygen-sensing element and the apparatus is used for monitoring bladder epithelial oxygen at the wall of the bladder).
Regarding claim 5, Singer and Arcand teach the apparatus of claim 1. Singer additionally teaches wherein a portion is arranged to allow the sensor to exit the enclosed lumen in a direction substantially parallel to, or tangential to, the path of the catheter at a proximal end of the portion as the sensor is moved along the sensor channel (Col. 4, lines 1-23—the sensor can emerge from the channel through the open port 3, while the embodiment of Fig. 3 utilizes a bend at the second channel to encourage the sensor to emerge at an angle, the embodiment of Fig. 1 does not include this bend and thus would allow the sensor to emerge in a parallel direction).
However, Singer does not specifically note that the open portion at the distal end of the catheter includes a furrow. Arcand teaches a catheter for guiding a probe tip into a body cavity 
Regarding claim 6, Singer and Arcand teach the apparatus of claim 1. Singer additionally teaches wherein the sensor comprises a cable and a tip, wherein the tip of the sensor can be accommodated wholly within the enclosed lumen portion (Col. 4, lines 1-23—the sensor is flexible and can move through the channel to exit from the open port to allow for placement of the sensor tip in the epithelial wall of the bladder). Singer also implicitly teaches wherein the tip is less flexible than the cable, as it notes that the sensor is flexible and shows in Fig. 3 that the flexibility occurs in the cable portion as the sensor is directed out of the catheter at an angle due, while the sensor tip must be less flexible so that it may be placed in the wall of the bladder without bending back away from the bladder. 
Regarding claim 14, Singer and Arcand teach the apparatus of claim 1. Singer additionally teaches an open portion comprises a concave depression in an outer wall of the catheter (Figs. 1 and 3, open port 3).
However, Singer does not specifically note that the open portion at the distal end of the catheter includes a furrow elongate along the path of the catheter. Arcand teaches a catheter for guiding a probe tip into a body cavity (Abstract) wherein the distal end of the catheter may include a groove which comprises a concave depression in an outer wall of the catheter (Paragraph 0070; Fig. 8C-8D, catheter 806, probe 808, exit portal 812, groove 850). It would have been obvious to one having 
Regarding claim 18, Singer and Arcand teach the apparatus of claim 1. Singer additionally teaches wherein the furrow has a distal end wall that is angled so as to direct a tip of the sensor out of the furrow as the sensor is moved along the sensor channel (Fig. 3; Col. 4, lines 15-23—the terminal part of the channel is defined by a bend where it meets the exit port, which causes the sensor to emerge from the port at an angle, facilitating placement). Arcand additionally teaches wherein the furrow has a distal end wall that is angled so as to direct the sensor out of the furrow as the sensor is moved along the sensor channel (Figs. 8A-8D show advancement of the probe through the catheter and out the proximal exit then through the furrow where it is directed out at an angle; Paragraph 0070), wherein the probe tip may preferably advances out of the side portal of the catheter at an angle less than 90 degrees relative to an axis defined by the first portion of the probe, most preferably between 20 degrees and 60 degrees (Paragraph 0012; see angle 604, Fig. 6). As the advancement angle of Singer is reversed, directing the probe in the same general direction as the distal end of the catheter, it may be seen that a combination of Singer with Arcand as previously described with the furrow positioned so as to maintain the general exit direction of the elongate sensor, where the angle between the end wall and the base of the furrow would be the supplementary angle of the angle described by Arcand such that the combination of Singer and Arcand would teach the end wall is angled at between 120 and 160 degrees, which is within the claimed range of angles.
Regarding claim 29, Singer teaches a method of operating a catheter apparatus, the apparatus comprising: an elongate catheter (Figs. 1 and 3, elongated tube 1; Col. 2, lines 14-16—a catheter comprising an elongated hollow tube having channels therein); and an elongate sensor (Fig. 3, sensor with distal end 7 and proximal end 8) wherein the catheter defines a path from a proximal end of the 
However, Singer does not specifically note that the open portion at the distal end of the catheter includes a furrow. Arcand teaches a catheter for guiding a probe tip into a body cavity (Abstract) wherein the distal end of the catheter may include a groove proximal to an exit port through which a probe may exit from the catheter, where the groove assists the probe tip into the cavity (Paragraph 0070; Fig. 8C-8D, catheter 806, probe 808, exit portal 812, groove 850) and wherein the groove directs the exit of the probe from the catheter (Paragraph 0070—the groove is directed such that the probe exits laterally, Figs. 8C-8D). It would have been obvious to one having ordinary skill in the art at the time of filing to use a simple substitution of the groove of Arcand for the bend of Singer in 
Regarding claim 30, Singer and Arcand teach the method of claim 29. Singer additionally teaches wherein an open portion is arranged to allow the sensor to exit the enclosed lumen and which may have a bend at a distal end such that the portion directs a tip of the sensor out of the furrow (Col. 4, lines 1-23—the sensor can emerge from the channel through the open port 3; Fig. 3 utilizes a bend at the second channel to encourage the sensor to emerge at an angle).
However, Singer does not specifically note that the open portion includes a furrow. Arcand teaches a catheter for guiding a probe tip into a body cavity (Abstract) wherein the distal end of the catheter may include a groove proximal to an exit port through which a probe may exit from the catheter, where the groove assists the probe tip into the cavity (Paragraph 0070; Fig. 8C-8D, catheter 806, probe 808, exit portal 812, groove 850) and wherein the groove directs the exit of the probe from the catheter (Paragraph 0070—the groove is directed such that the probe exits laterally, Figs. 8C-8D). It would have been obvious to one having ordinary skill in the art at the time of filing to use a simple substitution of the groove of Arcand for the bend of Singer in order to predictably alter the exit path of the elongate sensor in the same desired manner through an alternate design which maintains the smooth profile of the catheter.
Regarding claim 31, Singer and Arcand teach the method of claim 29. Singer additionally teaches further comprising inserting the catheter into a patient, via the urethra, so as to locate a distal end of the catheter in a bladder of the patient (Col. 2, lines 49-60—the apparatus is introduced into the bladder of a patient and the oxygen sensor is deployed through the open port at the tip of the catheter…the catheter is held in a desired position within the bladder).

Regarding claim 34, Singer and Arcand teach the method of claim 29. Singer additionally teaches further comprising using the sensor to measure a haemodynamic status of the bladder or bladder wall of a patient (Col. 1, lines 58, Col. 2, lines 10-14 and 49-50—it is thought that bladder perfusion behaves similarly to other organs in that blood flow is diverted from the bladder to more critical organs during shock…bladder pO¬2 responds more quickly to hemodynamic variations than urine pO2 as a noninvasive indicator of poor organ perfusion to provide an early warning of multiple organ failure…the device and method provided allow for determination and monitoring of bladder epithelial oxygen).
Regarding claim 35, Singer and Arcand teach the method of claim 29. Singer additionally teaches wherein the sensor is an oxygen sensor and the catheter apparatus is an oxygen-sensing catheter apparatus; the method further comprising using the oxygen sensor to measure bladder-wall oxygen for a patient (Col. 2, lines 10-60—the sensor has an oxygen-sensing element and the apparatus is used for monitoring bladder epithelial oxygen at the wall of the bladder).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Arcand as applied to claims 1-2, 4-6, 14, 18, 29-32, 34-35 above, and further in view of Nagale (US 20130018281 A1).
Regarding claim 3, Singer and Arcand teach the apparatus of claim 1. Singer additionally teaches wherein the sensor is a pH sensor or a pCO2 sensor (Col. 1, lines 39-45—pH sensors and pCO2 sensors are known in the art to be useful and effective sensor types to be utilized with Foley catheters). Nagale teaches a device for monitoring characteristics of an organ such as the urinary bladder (Abstract), wherein the device may utilize any number of sensors including a Doppler sensor, flow sensor, chemical .
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Arcand as applied to claims 1-2, 4-6, 14, 18, 29-32, 34-35 above, and further in view of Kokate (US 20020123696 A1).
Regarding claim 15, Singer and Arcand teach the apparatus of claim 1. However, neither Singer nor Arcand specifically teaches wherein the open furrow has a depth that is between one and two times a maximum thickness of a cable or a tip of the sensor. Kokate teaches a catheter with a fiber optic cable extending through a lumen (Abstract) wherein the exterior surface of the lumen includes a side opening through which the fiber optic cable extends and a groove for accommodating the distal end of the fiber optic cable to provide a streamlined profile such that the fiber optic cable is situated entirely within the open groove (Paragraph 0025; Fig. 18A). It may thus be seen that the depth of the groove of the catheter of Kokate must be at least one times the maximum thickness of a cable or tip of the sensor while not being significantly deeper, as Kokate further describes that the configuration is intended to provide a narrow cross-sectional profile for minimizing trauma to a patient during use (Paragraph 0076). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Singer and Arcand with the groove depth of Kokate in order to predictably reduce discomfort during use of the apparatus without reducing the efficacy of the sensor. 
Regarding claim 16, Singer and Arcand teach the apparatus of claim 1. Singer additionally teaches wherein the enclosed lumen portion opens into an open portion at a proximal end of the open portion (Figs. 1 and 3). Arcand also teaches wherein the enclosed lumen portion opens into the furrow (Figs. 8C-8D). However, neither Singer nor Arcand specifically teaches wherein the enclosed lumen 
Regarding claim 17, Singer and Arcand teach the apparatus of claim 1. However, neither Singer nor Arcand specifically teaches wherein the furrow has a base that is at least as long as an elongate tip of the sensor. Kokate teaches a catheter with a fiber optic cable extending through a lumen (Abstract) wherein the exterior surface of the lumen includes a side opening through which the fiber optic cable extends and a groove for accommodating the distal end of the fiber optic cable to provide a streamlined profile such that the fiber optic cable is situated entirely within the open groove (Paragraph 0025; Fig. 18A), such that the base of the groove is at least as long as an elongate tip of the sensor. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Singer and Arcand with the groove depth of Kokate in order to predictably reduce discomfort during use of the apparatus without reducing the efficacy of the sensor.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Arcand as applied to claims 1-2, 4-6, 14, 18, 29-32, 34-35 above, and further in view of Karram (WO 0105330 A1).
. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Arcand as applied to claims 1-2, 4-6, 14, 18, 29-32, 34-35 above, and further in view of Andreas (US 20050149159 A1), further in view of Duncan (US 20140155745 A1).
Regarding claim 22, Singer and Arcand teach the apparatus of claim 1. Singer additionally teaches the use of an inflatable distal section once the sensor has been deployed against the wall of the bladder to hold the apparatus in place (Col. 4, lines 44-48). However, neither Singer nor Arcand teaches wherein the sensor port comprises a compressible annular bung for resisting movement of the sensor relative to the sensor channel. Andreas teaches devices and methods for controlling and indicating the deployed length of an interventional element of an interventional catheter (Abstract), including the use of releasable securing means near the sensor port for resisting movement of the interventional element relative to the lumen (0014-0016, 0020—the actuator may be configured to allow the length to be adjusted in a first direction and prevent or limit the adjustment of a length in a second direction…the indication device coupled to the actuator may comprise a stop to limit movement of the actuator). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Singer and Arcand with the securing means of Andreas in order to predictably improve the .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Arcand as applied to claims 1-2, 4-6, 14, 18, 29-32, 34-35 above, and further in view of Andreas.
Regarding claim 24, Singer and Arcand teach the apparatus of claim 1. However, neither Singer nor Arcand teaches wherein one or both of the sensor and the catheter comprises a displacement indicator, for indicating displacement of the sensor relative to the catheter and wherein the displacement indicator comprises one or more marks that indicate when a distal tip of the sensor is wholly within the enclosed sensor lumen or that indicate when a tip of the sensor is located wholly beyond the distal end of the catheter. Andreas teaches devices and methods for controlling and indicating the deployed length of an interventional element of an interventional catheter (Abstract), including the use of an indication device coupled to an actuator for adjusting the length of the interventional element, wherein the indication device provides one or more marks that indicate when  a distal tip of the interventional element is wholly within the enclosed lumen or that indicate when a tip of the interventional element is located wholly beyond the distal end of the catheter (0014-0016, 0020—there may be an indication device coupled to the actuator which can provide a visual indication of the length of the interventional element based on the actuator position…the indication may be provided to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791